EXHIBIT 10.23 X

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

THIRTY-FIRST AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

DISH NETWORK L.L.C.

This THIRTY-FIRST AMENDMENT (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and DISH Network L.L.C., a
Colorado limited liability company (“Customer”).  This Amendment shall be
effective as of April 1, 2012 (the “Effective Date”), regardless of the date of
execution.  CSG and Customer entered into a certain CSG Master Subscriber
Management System (Document #2301656) effective as of January 1, 2010 (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

Customer desires to use and CSG agrees to provide CSG’s Roaming Solution
(“Roaming Solution”), which consists of the following CSG software products:
Intermediate, Interconnect and Interviewer.

Therefore, CSG and Customer agree to the following as of the Effective Date:

   

 

1.

   

Schedule A, “Services,” of the Agreement is hereby AMENDED by adding “CSG
Roaming Solution” to the list of Additional Services and by adding the following
description to Exhibit A-5 to the section titled “Additional Services” as
follows:

   

   

   

   

   

CSG Roaming Solution.

   

   

   

   

   

CSG’s Roaming Solution is consists of the following three (3) CSG software
components: Intermediate, Interconnect and Interviewer.  Intermediate is used to
collect usage events from a carrier A’s network and prepare them for rating and
billing.  Interconnect performs the rating and discounting functions according
to the specific agreement between carriers A and B.  Interviewer is used to
present the invoice, and any required reports, to carrier B.  Carrier B is then
able to settle its debt with carrier A.

   

   

   

2.

   

Schedule B, CSG Products and EXHIBIT B-1, CSG Products and User I.D., CSG
Products, of the Agreement is hereby AMENDED to add the products Intermediate,
Interconnect and Interviewer.

   

   

   

3.

   

Schedule F, Fees, CSG SERVICES, of the Agreement is hereby amended to add a new
Section XII entitled “Managed Services for CSG Roaming Solution,” as follows:

   

   

   

   

   

CSG SERVICES

   

   

   

   

   

XII.

Managed Services for CSG Roaming Solution

   

 

Description of Item/Unit of Measure

   

   

Frequency

   

   

Fee

   

1. CSG Roaming Solution  (Note 1)

   

   

*******

   

   

$

*********

   

Note 1:  The ******* fee of $****** provides up to ******* ************ ***
*****.  ************ in excess of ******* will be negotiated under a separate,
mutually agreeable Amendment.

   

 

4.

   

Customer agrees to pay the amount of $********** for its use of the Services and
Products identified herein from April 1, 2012 through May 1, 2013, which amount
constitutes payment in full for all of Customer’s use of the services described
in this Amendment through May 1, 2013.  CSG agrees that any previously invoiced
amounts for the CSG Roaming Solution from Intec Billing, Inc. shall be null and
void upon payment of Customer as provided herein.  Subject to Section 5 below,
CSG shall provide the Products and Services described in this Amendment on a
month-to-month basis; provided that Customer has the right to terminate CSG’s
provision of such Products and Services upon not less than ****** (**) ****’
prior written notice to CSG.







--------------------------------------------------------------------------------

EXHIBIT 10.23 X

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

   

 

5.

   

Unless otherwise mutually agreed in a subsequent amendment, the Parties agree
that the Managed Services for CSG Roaming Solution shall be terminated May 1,
2013, unless Customer provides written notice (e-mail shall suffice) requesting
an extension of the Service on a month-to-month basis, pursuant to the fees
provided herein, for no greater than ***** (*) ********** ******.

   

   

   

6.

   

If Customer is not using the product in a certified Designated Environment or
Customer has added third party applications, Customer shall be responsible for
making all necessary modifications to such third party applications to ensure
they function properly with any updates or upgrades to the Service. Custom
software modifications are not included in this Agreement, but may be added to
the Agreement and priced by mutual agreement of the parties.

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

   

 

DISH NETWORK L.L.C.

   

CSG SYSTEMS, INC.

By:

/s/ Michael K. McClaskey

   

By:

/s/ Michael J. Henderson

Name:

Michael K. McClaskey

   

Name:

Michael J. Henderson

Title:

Senior Vice President and Chief Information Officer

   

Title:

EVP Sales & Marketing

Date:

4/5/13

   

Date:

4/8/13

   

           

 

 

 2 



--------------------------------------------------------------------------------